Name: Commission Implementing Regulation (EU) NoÃ 1185/2012 of 11Ã December 2012 amending Regulation (EC) NoÃ 607/2009 laying down certain detailed rules for the implementation of Council Regulation (EC) NoÃ 479/2008 as regards protected designations of origin and geographical indications, traditional terms, labelling and presentation of certain wine sector products
 Type: Implementing Regulation
 Subject Matter: consumption;  beverages and sugar;  marketing
 Date Published: nan

 12.12.2012 EN Official Journal of the European Union L 338/18 COMMISSION IMPLEMENTING REGULATION (EU) No 1185/2012 of 11 December 2012 amending Regulation (EC) No 607/2009 laying down certain detailed rules for the implementation of Council Regulation (EC) No 479/2008 as regards protected designations of origin and geographical indications, traditional terms, labelling and presentation of certain wine sector products THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 121, first paragraph, point (m), in conjunction with Article 4 thereof, Whereas: (1) In accordance with Article 118y(1)(e) of Regulation (EC) No 1234/2007, labelling and presentation of sparkling wine, aerated sparkling wine, quality sparkling wine or quality aromatic sparkling wine must indicate the name of the producer or vendor. Article 56(3) of Commission Regulation (EC) No 607/2009 (2) states that this indication shall be supplemented by the words §producer § or §produced by § and §vendor § or §sold by §, or equivalent. This provision also states that the Member States may decide to make compulsory the indication of the producer and that, in this case, they may authorise the replacement of the words §producer § or §produced by § by another word. If, for the labelling of sparkling wines, certain words are traditionally recognised and used in Member States, and if the latter decide to make compulsory the indication of the producer and authorise the replacement of the words §producer § and §produced by § by other words, these words should be those traditionally used in the sector. Furthermore, in order to inform consumers about the terminology used in this field, it is necessary to specify the words which may be authorised in the various EU languages. (2) Regulation (EC) No 607/2009 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 607/2009 is amended as follows: 1) In the second subparagraph of Article 56(3), point (b) is replaced by the following: §b) to authorise the replacement of the words §producer § or §produced by § by the words listed in Annex Xa to this Regulation. § 2) Annex Xa, the text of which is set out in the Annex hereto, is inserted. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 193, 24.07.2009, p. 60. ANNEX ANNEX Xa Words referred to in Article 56(3)(b) Language Words authorised instead of §producer § Words authorised instead of §produced by § BG Ã ¿ÃÃ µÃÃ °Ã ±Ã ¾Ã Ã ²Ã °Ã Ã µÃ »  Ã ¿ÃÃ µÃÃ °Ã ±Ã ¾Ã Ã µÃ ½Ã ¾ Ã ¾Ã   ES "elaborador" "elaborado por" CS zpracovatel  or "vinaÃ " zpracovÃ ¡no v  or "vyrobeno v" DA »forarbejdningsvirksomhed « or »vinproducent « »forarbejdet af « DE Verarbeiter  verarbeitet von or"versektet durch" ET tÃ ¶Ã ¶tleja  tÃ ¶Ã ¶delnud  EL «Ã ¿Ã ¹Ã ½Ã ¿ÃÃ ¿Ã ¹Ã Ã  » «Ã ¿Ã ¹Ã ½Ã ¿ÃÃ ¿Ã ¹Ã ®Ã ¸Ã ·Ã ºÃ µ Ã ±ÃÃ  », EN "processor"or"winemaker" "processed by"or"made by" FR "Ã ©laborateur" "Ã ©laborÃ © par" IT "elaboratore"or"spumantizzatore" "elaborato da"or"spumantizzato da" LV izgatavotÃ js  «vÃ «ndaris » or »raÃ ¾ojis « LT perdirbÃ jas  perdirbo  HU feldolgozÃ ³:  feldolgozta:  MT "proÃ essur" "ipproÃ essat minn" NL verwerker  or "bereider" verwerkt door  or "bereid door" PL przetwÃ ³rca  or wytwÃ ³rca  przetworzone przez  or wytworzone przez  PT "elaborador"or"preparador" "elaborado por"or"preparado por" RO "elaborator" "elaborat de" SI «pridelovalec « «prideluje » SK spracovateÃ ¾  spracÃ ºva  FI "valmistaja" "valmistanut" SV bearbetningsfÃ ¶retag  bearbetat av 